Citation Nr: 1117368	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-30 339	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a delimiting date beyond September 17, 2009, for Dependents' Educational Assistance (DEA or Chapter 35) benefits.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the spouse of a Veteran who served on active duty from July 1981 to July 1992.  Records indicate that a September 9, 1999, rating decision found the Veteran was totally and permanently disabled as a result of a service-connected disability effective from July 1, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the appellant is the spouse of an honorably discharged veteran adjudicated by VA to be totally and permanently disabled as a result of his service-connected disabilities.  Based upon a September 9, 1999, rating decision an effective date from July 1, 1999, was assigned for the Chapter 35 eligibility conferring determination.  VA correspondence dated in November 2006 notified the appellant of her Chapter 35 eligibility and requested that she elect whether to have her benefit period begin on July 1, 1999, or September 17, 1999.  It was noted that her ending or delimiting date for the use of Chapter 35 benefits would be ten years from the date she chose.  In a January 2007 statement the appellant chose the date from September 17, 1999.  Records show the appellant received Chapter 35 benefits and obtained a degree in business management.

In correspondence dated in January 2009 the appellant requested an extension of her delimiting date for Chapter 35 benefits to allow her to complete her studies for a Masters in Business Administration (MBA).  In support of her request she described the impact of her having spent time caring for the Veteran on her ability to complete her education and provided VA medical statements in support of her request which described the severity of the Veteran's disabilities related to his service-connected astrocytoma, Grade II, (brain tumor).  

VA regulations effective December 30, 2008, provide that a beginning date of eligibility for Chapter 35 benefits for a spouse for whom VA made a final determination of eligibility after October 27, 1986, shall be (A) The effective date of the rating, or (B) The date of notification, or (C) Any date between the dates specified in paragraphs (a)(2)(iii)(A) and (B) of this section as chosen by the eligible spouse.  38 C.F.R. § 21.3046(a)(2)(iii).  The ending date of the eligibility period, if on or after December 27, 2001, VA makes a determination of eligibility for a spouse, cannot exceed 10 years.  The eligibility period can be extended only as provided by regulation.  38 C.F.R. § 21.3046(c)(1).  

An eligible spouse or surviving spouse shall be granted an extension of the applicable period of eligibility as otherwise determined by § 21.3046 provided the eligible spouse or surviving spouse: (i) Applies for the extension within the appropriate time limit; (ii) Was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse or surviving spouse; (iii) Provides VA with any requested evidence tending to show that the requirement of paragraph (a)(1)(ii) of this section has been met; and (iv) Is otherwise eligible for payment of educational assistance for the training pursuant to 38 U.S.C. chapter 35.  38 C.F.R. § 21.3047 

The Board notes, however, that the VETERANS' BENEFITS IMPROVEMENT ACT OF 2008, Pub. Law 110-389, Title III, Section 312 (Oct. 10, 2008), 122 Stat. 4168, revised 38 U.S.C.A. § 3512.  This change specifically provided that by reason of a service-connected disability that was determined to be a total disability permanent in nature not later than three years after discharge from service may be afforded educational assistance under this chapter during the 20-year period beginning on the date the disability was so determined to be a total disability permanent in nature, but only if the eligible person remains the spouse of the disabled person throughout the period.  

Senate Report 110-449 noted that the purpose of section 312 was a modification of the period of eligibility for Survivors' and Dependents' Educational Assistance of certain spouses of individuals with service-connected disabilities total and permanent in nature.  It specifically provided that: 

Section 312 of the Committee bill would extend the period within which the spouses of certain severely disabled veterans must use education benefits from VA. Background. Under the Survivors' and Dependents' Educational Assistance (DEA) program, VA provides up to 45 months of education benefits to certain children or spouses of military personnel. For instance, the spouse of a veteran or servicemember may be eligible for these benefits if the veteran died, or is permanently and totally disabled, as the result of a service-connected disability or if the veteran died from any cause while a permanent and total service-connected disability was in existence. 

The spouse generally must use these education benefits within ten years after the date on which the veteran dies or is found to be permanently and totally disabled. However, if the servicemember died while on active duty, the spouse may use the education benefits during the twenty-year period after the servicemember's death. That extended period was meant to recognize the struggles of a surviving spouse in the years following the loss of the servicemember. As this Committee explained: "For spouses with children, especially young children, using DEA benefits within the [ten-year] period may be difficult * * * A host of factors may preclude the use of DEA benefits during the ten-year period following a servicemember's death, such as an extended grieving process, job demands, or simply the lack of an immediate need for education or training." S.Rep. 108-352, at 10 (2004). 

In recent years, it has become clear that the families of those who are severely wounded in service may also face significant challenges in the years following the injuries. For example, the July 2007 report of the President's Commission on Care for America's Returning Wounded Warriors contained these findings regarding the family members of servicemembers who survive devastating injuries, such as TBI: "The Commission has repeatedly heard about dedicated family members whose financial, family, and professional sacrifices allowed them to participate in their loved one's TBI care. Some patients with severe TBI may need family members or others to provide care for an extended period." Committee Bill. Section 312 of the Committee bill would extend from ten years to twenty years the time within which the spouses of certain severely injured veterans have to use their DEA benefits. Specifically, the twenty-year period would be available to a spouse of a veteran who becomes permanently and totally disabled within three years after discharge from service, if the spouse remains married to the injured veteran. In the view of the Committee, this extension is necessary to recognize that the extensive time and effort spent caring for a severely injured veteran may preclude a spouse from using DEA benefits during the existing ten-year period. 

2008 U.S.C.C.A.N. 1722, 1754 - 1755 (Sep. 9, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the 10-year delimiting date for a spouse who married a veteran after he had established a total and permanent rating did not begin until eligibility arose upon their marriage.  See Cypert v. Peake, 22 Vet. App. 307, 309-310 (2008).  It was noted that DEA benefits are intended to assist spouses of veterans "in preparing [them] to support themselves and their families at a standard of living level which the veteran, but for the veteran's[ ] service-connected disability, could have expected to provide for the veteran's family."  Id. at 309-310.  It was also noted that the current and applicable version of section 3512 authorizing DEA benefits for spouses was promulgated by Congress in response to the Court's decision in Ozer v. Principi, 14 Vet. App. 257 (2001), which had invalidated 38 C.F.R. § 21.3046 (2001) because it limited DEA benefits to a 10-year period beginning after the date on which the Secretary determined that the veteran had a total disability permanent in nature.  Id. at 311.

Upon review of the available evidence, the Board finds the issue on appeal must be remanded for additional development.  Although the RO is shown to have considered the provisions of 38 C.F.R. §§ 21.3046, 21.3047, there is no indication that applicable revisions to 38 U.S.C.A. § 3512 or pertinent decisions of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") were considered.  It is also significant to note that the available evidence of record does not identify the date the appellant and the Veteran were married, that there is no indication as to the bases for the RO's determination that the extension provisions of 38 C.F.R. § 21.3047(a)(ii) refer only to a physical or mental disability for the eligible spouse, and that there is no indication as to whether the term "determined to be" in 38 U.S.C.A. § 3512 should be construed as the date of a VA adjudication or rating decision whether or not the Veteran was previously totally and permanently disabled.  


Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to identify the date the appellant and the Veteran were married.  If the available VA records do not include proof of marriage, the appellant should be requested to provide such evidence in support of her claim.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  Such consideration should include reasons and bases for any determination that the extension provisions of 38 C.F.R. § 21.3047(a)(ii) applies only to a physical or mental disability for an eligible spouse and may not be applied when a veteran's disabilities prevented an eligible spouse from initiating or completing a chosen program of education.  The review should also address whether the term "determined to be" in 38 U.S.C.A. § 3512(b)(1)(D) should be construed as the date of a VA adjudication or rating decision whether or not a veteran was previously totally and permanently disabled.

If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


